internal_revenue_service department of the treasury washington dc g s ll dollar_figure contact person telephone number in reference to u i l date jan employer_identification_number key district legend a s z o v v o n y a a u u i u o i dear applicant this letter is in reply to the letter from your authorized representative dated july q requested rulings with respect to the tax consequences of a proposed merger as described below in which m n p and r m n o p and q are organizations recognized by the internal_revenue_service as exempt from federal_income_tax as business_leagues under sec_501 of the internal_revenue_code r is an organization recently recognized by the service as exempt from federal_income_tax as a business league under sec_501 of the code a chamber of commerce in a particular area along with local the method they developed to recruit industry to the business leaders decided that the then existing methods and practices for recruiting and bringing industry to the area were insufficient to develop the economic growth and base they desired area involved the creation of an entity that would qualify as an exempt_organization under sec_501 of the code entity would negotiate with the recruited industry to furnish it with facilities tailored to the recruited industry’s needs a lease agreement would be entered into upon favorable financial terms to the recruited industry this traditional financing from local banks would be the primary source of funding used by the organization exempt under sec_501 recruited industry into the area including the purchase of real of the code for its incentive packages to bring the cos estate and the building of plants and facilities lending limits however did not allow for more than one substantive project separate sec_501 entities for different industrial recruitment projects enabling full use of the bank lending limits and q were created for this reason the solution was to create identical but m n p the local bank m n o p and q were each organized with an economic o n the boards of directors for p and q are identical but each board acts separately development vision to seek and establish an industrial park by offering an incentive package and creating a team for ongoing community development in the area m and independently because of the bank lending limits there existed a good business_purpose for forming the organizations currently however the banks are no longer requiring the application of their lending limits administrative costs associated with the numerous entities have led to a desire and a valid business_purpose to consolidate all industrial recruitment for the area into one entity addition the costs associated with having separate_accounting and the filing of separate tax returns has become impractical and costly the practical problems and in the organizations propose to alleviate the practical problems and artificial costs associated with m by creating r and consolidating the organizations into the new entity consolidation under state law and q have all adopted plans of p and q m n n p sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 of the income_tax regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit same general class as a chamber of commerce or board_of trade thus business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons its activities should be directed to the improvement of it is an organization of the sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 is’olgoss sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it modifications less certain allowable deductions and sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the function constituting the basis of its exemption sec_1_513-1 of the regulations provides that trade is substantially related only if the causal relationship is or business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes it a substantial one of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes the regulation continues that for the conduct and revrul_70_81 1970_1_cb_131 holds that the acquisition development and sale of industrial sites in the manner described are conducted in industry to the community and is not an activity of a kind the revenue_ruling concludes ordinarily carried on for profit that the activity is in furtherance of the chamber’s purpose of improving the general business conditions of the community and accordingly holds that the chamber’s exemption from federal_income_tax under sec_501 affected by engaging in this activity of the code is not adversely a manner designed to attract subsequent to the proposed reorganization r will carry on activities within the meaning of sec_501 of the code the transfers and movements described in and of themselves will have no adverse effect on a determination of exempt status further the proposed merger of m involve the regular carrying on of unrelated_trade_or_business within the meaning of sec_513 of the code and r does not n q o p accordingly based on the facts and circumstances concerning the reorganization and related transactions as stated above we rule as follows ds beno a the proposed consolidation of m n p and q into r does not create a taxable_event for the organizations which would subject them to any federal_income_tax including unrelated_business_income_tax the proposed consolidation of m n p and q into r does not effectuate a revocation of the tax exempt status of m n existences or q prior to the termination of their separate p the proposed consolidation of m n p and q into r does not violate or otherwise jeopardize r’s status as an organization described in sec_501 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based any such change should be reported to the ohio ep eo key district_office federal_income_tax status this ruling should be kept in your permanent records the ohio ep eo key district_office because it could help resolve questions concerning your a copy of this ruling is being forwarded to except as we have specifically ruled herein we express no opinion as to the consequences of these transactions under the cited provisions or under any other provisions of the code this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours signed garland a carter garland a carter chief exempt_organizations technical branch
